UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

 

SHREVEPORT DIVISION
RODRICUS CRAWFORD CIVIL ACTION NO. 17-01509
VERSUS JUDGE ELIZABETH E. FOOTE
CADDO PARISH CORONER’S MAGISTRATE JUDGE HORNSBY
OFFICE, ET AL.

MEMORANDUM RULING

 

NoW before the Court is a Motion to Dismiss for Lack of Subject Matter Jurisdiction
pursuant to Federal Rule of Civil Procedure 12(b)(1) and for Failure to State a Claim Upon Which
Relief Can Be Granted pursuant to Federal Ruie of Civil Procedure 12(b)(6), filed by Defendant
James Traylor (“Traylor”). [Record Document 26]. This motion is opposed. [Record Document
3 8]. For the reasons discussed beloW, the Motion to Dismiss pursuant to Rule 12(b)(1) is DENIED
and the Motion to Dismiss pursuant to Rule 12(b)(6) is GRANTED IN PART and DENIED IN
PART.

FACTUAL BACKGROUND

This case arises out of the arrest, prosecution, and conviction of Rodricus Crawford
(“Plaintifi”) for the murder of his son, Roderius Lott (“Roderius”). Roderius died on February 16,
2012. Record Document 1, 11 16. Authorities interrogated Plaintiff about Roderius’s death and on
February 24, 2012, he Was arrested and subsequently charged With first degree murder. Id. at 11 38.
Plaintiff Was convicted of first degree murder on November 12, 2013, in the First Judicial District
Court, Caddo Parish, and Was sentenced to death on November 13, 2013. [d. at 11 75; Staz‘e v.

meford, 2014~KA~2153 (La. 11/16/16); 218 So. 3d 13. Defendant Dale CoX (“CoX”) prosecuted

Plaintiff and Was the acting District Attorney of Caddo Parish at the time. Record Document l, ‘US
12 & 63. On November 6, 2016, the Louisiana Supreme Court reversed Plaintist conviction and
remanded his case for a new trial. Id. at 11 75. He Was released on November 22, 2016, after posting
a $50,000 bond. Id. Defendant J ames SteWart (“Stewart”), the current District Attorney of Caddo
Parish, dismissed the charges against Plaintiff on April 17, 2017. Id.

Plaintiff filed the instant lawsuit under Title 42 U.S.C. § 1983 on behalf of himself and his
minor child Khasiah Cranord against the Caddo Parish Coroner’s Ofiice; Coroner Todd G.
Thoma (“Thoma”); J ames Traylor, M.D. (“Traylor”); the Caddo Parish District Attorney’s Ofiice;
J ames SteWart, Caddo Parish District Attorney; the Shreveport Fire Department; Sharon Sullivan;
Daniel Mars; Dale Cox; ninety-nine “J. Does” that Plaintiff alleges Work for Caddo Parish 911 or
the Shreveport Police Department; and ten unnamed insurance companies Record Document 1, p.
1. Plaintiff claims that his prosecution Was illegally based on race and religion, and a complete
indifference to the evidence. Id. According to Plaintiff, his prosecution and conviction Were driven
by Caddo Parish’s Well-known history of racism and the arbitrary application of the death penalty.
Ia’. at 2. Plaintiff asserts that Defendants are liable to him under § 1983 for violations of his SiXth
and Fourteenth Amendment rights, as Well as the state law torts of intentional infliction of
emotional distress and tortious interference With the parent-child relationship Ia’. at 11s 81-106.
Finally, Plaintiff brings a direct action under state law against the insurance companies of
Defendants Id. at 11 108.

After filing this action, Plaintiff voluntarily dismissed his claims against Sharon Sullivan,
Daniel Mars, and the City of Shreveport, improperly named as the Shreveport Fire Department.
Record Document 42. Those parties Were dismissed Without prejudice and are no longer

Defendants in this case. Record Document 47. In a previous ruling, the Court granted two motions

to dismiss pursuant to Rule 12(b)(6), one by filed Thoma and the Caddo Parish Coroner’s Office
and the other filed by Cox, Stewart, and the Caddo Parish District Attorney’s Office. Record
Document 48. Plaintiff’ s claims against those parties were dismissed with prejudice, and they are
no longer Defendants in this case. Id. Traylor is the only named Defendant remaining in this case,
and the instant ruling deals with his motions to dismiss pursuant to Rule 12(b)(1) and l2(b)(6).
The Court now turns to the facts giving rise to Plaintiff’s alleged cause of action against
Traylor. The sequence of events leading up to Traylor’S involvement in the case are more fully set
forth in the Court’s previous ruling on this matter. See id. Traylor, a forensic pathologist,
contracted with the Caddo Parish Coroner’s Office to perform the autopsy of Roderius after Thoma
had already examined his body at the emergency room and declared that the cause of death was
suffocation from smothering. Id. at 4. Traylor incised the skin on Roderius’s buttocks and scalp
and found hemorrhages that were not visible to the naked eye. Ia’. He determined that the injuries
were a result of child abuse and decided that, combined with the contusions on Roderius’s lips, the
death was “more likely than not” a smothering. Id. Traylor did not take tissue samples from the
buttocks, scalp, or lips that would have revealed the timing of those injuries. ld. After announcing
that the death was a homicide, Traylor discovered that Roderius had pneumonia in all five lobes
of his lungs and that his blood culture tested positive for alpha hemolytic streptococcus bacteria,
but Traylor did not order further testing to determine if the positive blood culture was the result of
sepsis. Id. at 5. Plaintiff claims that Roderius died from a combination of the pneumonia in his
lungs and septic shock caused when the bacteria entered his blood stream. Ia'. at 3; Record

Document 1, 11 16.

LAW AND ANALYSIS

Traylor is a forensic pathologist who contracted with the Caddo Parish Coroner’s Office to
perform autopsies and provide testimony in criminal trials. Record Document 1, its 6 & 34.
Plaintiff claims that, at all pertinent times, Traylor was acting under color of state law and is
directly liable for the unconstitutional actions and state law torts listed in his complaint. Id. at 11 6.
Plaintiff brings this § 1983 action against Traylor in his individual capacity. Ia'. Plaintiff contends
that Traylor’s actions deprived him of his right to a fair trial, of liberty without due process of law,
and of equal protection under the law. Record Document 1, jls 83, 85, 91, & 93. ln his motion to
dismiss, Traylor argues that this Court does not have subject matter jurisdiction over Plaintiff’s
claims against him and that Plaintiff has failed to state a claim upon which relief can be granted.
Record Document 26-1, pp. 8-9.

I. Motion to Dismiss pursuant to Rule 12(b)(1)

When a Rule 12(b)(1) motion is filed along with other Rule 12 motions, courts should first
consider jurisdictional challenges raised by a defendant pursuant to Rule 12(b)(1) before
addressing any claim against the merits of a complaint See Rammz`ng v. Unz'ted Smtes, 281 F.3d
158, 161 (5th Cir. 2001). Accordingly, the Court will analyze Traylor’s jurisdictional claims before
addressing his Rule 12(b)(6) motion or any other alternative grounds for dismissal

A. Legal Standard

Motions filed under Rule 12(b)(1) allow a defendant to challenge the subject matter
jurisdiction of the court to hear a case. Id. If such jurisdiction is lacking, the case is properly
dismissed Home Bul`lders Ass ’n of Miss., Inc. v. City ofMadz`son, Mz`ss., 143 F.Bd 1006, 1010 (5th
Cir. 1998). As the party asserting jurisdiction, the plaintiff bears the burden of proof that

jurisdiction exists. Rammz'ng, 281 F.3d at 161.

Federal court jurisdiction is limited by the Eleventh Amendment to the Constitution, which
bars suits in federal court brought by a citizen against a state, unless the state consents to suit. U.S.
Const. amend XI; Vogt v. Bd. ofComm ’rs of the Orleans Levee Dist., 294 F.3d 684, 688 (5th Cir.
2002) (“The ‘ultimate guarantee of the Eleventh Amendment’ . . . is that a non-consenting State
may not be sued in federal court by private individuals, including its own citizens.”). Louisiana
does not consent to suit in federal court. La. R.S. § 5106(A); Cozzo v. Tangz`pahoa Parish Council_
Presz'a'ent Gov’t, 279 F.3d 273, 281 (5th Cir. 2002). Eleventh Amendment sovereign immunity
extends to entities that are considered an arm of the state. Regem‘s of the Unz`v. of Cal. v. Doe, 519
U.S. 425, 429-30 (1997); Vogz‘, 294 F.3d at 689. A state agency is considered an arm of the state
for Eleventh Amendment purposes Daz`gle v. GulfState Utils. Co., 794 F.2d 974, 980 (5th Cir.
1 986).

B. Application

Traylor is not entitled to sovereign immunity for his role in Plaintiff’ s conviction Traylor
asserts that he is entitled to immunity under the Eleventh Amendment because he is a state official
who is being sued in his official capacity, which constitutes a suit against the state itself. Record
Document 26-1, p. 8 (citing Wz`ll v. ]\/_/ich. Dep ’l‘ of State Poll`ce, 491 U.S. 58 (1989)). Traylor
asserts that he performed the autopsy in this case as an agent for the Coroner of Caddo Parish. ]a'.
He claims that while performing the autopsy, he was considered a member of the judiciary under
Louisiana law, just as the Coroner would be. Id. Traylor cites to Sz`zemore v. West Jejj%rson Gen.
Hosp., 260 So. 2d 800, 802 (La. App. 4 Cir. 1972) to support this proposition Sz`zemore provides
an overview of the duties of a coroner under Louisiana law. [a’. lt does not support the argument

that a Coroner is a member of the judiciary Traylor has provided the Court with no authority

showing that he was acting as a member of the judiciary when he performed the autopsy as an
agent for the Coroner of Caddo Parish.

Furthermore, Plaintiff has sued Traylor in his individual capacity, not in his official
capacity. Record Document 1, 11 6. Traylor does not acknowledge this discrepancy in his motion
to dismiss. See Record Document 26-1, p. 8. Even though Plaintiff does not mention official
capacity claims against Traylor in his complaint, Traylor states in his reply brief that Plaintiff
brought claims against him in his individual capacity and as a state actor. Record Document 41, p.
1. Traylor asserts that “there is no factual allegation in the complaint showing any action by
[himself] in his individual capacity that violated [Plaintiffs] constitutional rights.” Id. at 2~3.
Traylor argues that Plaintiff fails to state a claim against Traylor in his individual capacity because
Plaintiff s complaint alleges that Traylor and other defendants were acting under color of state law.
Ia’. at 3. Traylor appears to be arguing that state officials acting under color of law cannot be sued
under § 1983 in their individual capacities This logic contradicts the language of § 1983 itself,
which provides a cause of action for those whose federal rights have been violated by a state actor
operating “under color of state law,” whether in an individual or official capacity Vz`ctorz`a W. v.
Larpenter, 369 F.3d 475, 482 (5th Cir. 2004). Sovereign immunity does not bar suits against a
state officer in his individual capacity. Ala'en v. Maz'ne, 527 U.S. 706, 757 (1999). Plaintiff s
allegations against Traylor do not constitute claims against the state or an arm of the state, but are
against Traylor as an individual Therefore, Traylor is not entitled to Eleventh Amendment
immunity from this lawsuit. Traylor’s motion to dismiss pursuant to Rule 12(b)(1) is hereby

DENIED.

II. Motion to Dismiss pursuant to Rule 12(b)(6)

The Court will now evaluate Traylor’s motion to dismiss for failure to state a claim upon
which relied can be granted pursuant to Federal Rule of Civil Procedure 12(b)(6).

A. Legal Standard

ln order to survive a motion to dismiss brought under Rule 12(b)(6), a plaintiff must “state
a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim
has facial plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678.
“Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,
do not suffice.” Id. The court must accept as true all of the factual allegations in the complaint in
determining whether plaintiff has stated a plausible claim. See Bell Atlantz`c Corp. v. Twombly, 550
U.S. 544, 555 (2007); ]n re Katrz`na Canal Breaches Lz`tz`g., 495 F.3d 191, 205 (5th Cir. 2007).
However, a court is “not bound to accept as true a legal conclusion couched as a factual allegation.”
Papascm v. Allaz'n, 478 U.S. 265, 286 (1986). lf a complaint cannot meet this standard, it may be
dismissed for failure to state a claim upon which relief can be granted. [qbal, 556 U.S. at 678~79.
A court does not evaluate a plaintiffs likelihood for success, but instead determines whether
plaintiff has pleaded a legally cognizable claim. Unil‘ed States ex rel. Rz`ley v. St_ Luke ’s Episcopal
Hosp., 355 F.3d 370, 376 (5th Cir. 2004). A dismissal under 12(b)(6) ends the case “at the point
of minimum expenditure of time and money by the parties and the court.” Twombly, 550 U.S. at
558.

B. Plaintiff’ s claims against Traylor
Plaintiff contends that Traylor violated § 1983 by denying him a fair trial [Record

Document 1, jls 81~87], denying him liberty without due process of law [Id. at jls 88-91], and

denying him equal protection under the law [Id. at jls 92~94]. To establish liability under § 1983,
there must be (1) a deprivation of a right secured by federal law, (2) that occurred under color of
state law, and (3) was caused by a state actor. Larpenter, 369 F.3d at 482. Section 1983 is violated
only when a person deprives another of a constitutional or statutory right under color of state law.
42 U.S.C. § 1983 (2012); Am. Mfi"s. Mut. InS. C0. v. Sullz`van, 526 U.S. 40, 49~50 (1999). However,
government officials who perform discretionary functions are shielded from liability under § 1983
if their conduct does not violate clearly established statutory or constitutional rights. Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982).

Plaintiff accuses Traylor of failing to follow routine and professional standards of practice
for performing autopsies, making conclusions that are “wildly inconsistent with medical
literature,” operating under confirmation and actual bias, making false claims, and failing to
preserve tissue samples See Record Document 1. In his motion to dismiss, Traylor argues that he
is entitled to absolute and/or qualified immunity from these assertions and that Plaintiff has failed
to state any claims upon which relief can be granted. Record Document 26-1, p. 7. Plaintiff s
accusations against Traylor can be grouped into several main categories as follows:

1. Failure to date bruises found on the body

During the autopsy, Traylor incised the skin on Roderius’s buttocks and scalp to find
hemorrhages that were not visible to the naked eye. Record Document 1, 11 34. Plaintiff alleges
that these hemorrhages led Traylor to conclude that the injuries resulted from child abuse, and
when combined with the contusions on Roderius’s lips, that his death was “more likely than not”
a smothering. Ia'. Traylor did not take tissue samples from those areas. Id. at 11 35. Plaintiff argues
that taking such tissue samples is routine practice in autopsies and would have revealed the timing

of the injuries Id. Plaintiff further argues that Traylor’s assertion that there is no accurate way to

date a bruise by microscopic examination is “flatly contradicted by medical science.” Id. at iis 52-
53. Plaintiff alleges that Traylor falsely claimed that Roderius’s death was a homicide because of
the presence and pattern of injuries on his lips. Id. at ii 52.

2. Conclusions about bacteria in lungs and failure to order necessary lab tests

Traylor announced that Roderius’s death was a homicide before receiving the results from
a blood culture sample of Roderius’s lungs. Id. at ii 36. He maintained that the death was a
homicide even when he discovered pneumonia in all five lobes of the lungs, with edema, necrosis
of the lung tissue, and hemorrhaging. Id. The blood culture tested positive for alpha hemolytic
streptococcus bacteria, but Traylor did not order hirther tests to determine if the positive blood
culture was the result of sepsis.1 Id.

Plaintiff argues that Traylor falsely stated that the lab technician told him that the strain of
bacteria in Roderius’s lungs could not be identified as streptococcus pneumonia. Ia'. at ii 44.
However, Plaintiff asserts that the lab report states that the tests necessary to identify streptococcus
pneumonia were not performed Ia’. at iis 44-46. Therefore, Plaintiff argues that Traylor had no
basis for concluding that Roderius was not infected with streptococcus pneumonia and that the
death was a homicide. Ia’. at ii 46. After discovering the presence of bacteria in Roderius’s blood,
Traylor stated that it could have come from contact with a contaminated needle or Roderius’s own
skin. Ia'. at ii 47. Plaintiff argues that medical literature establishes that the odds of testing positive
for alpha hemolytic streptococci as a result of contamination are “alrnost non-existent.” Id. Finally,
Plaintiff states that Traylor’s failure to order a lab culture of the infected tissue in Roderius’s lungs

was contrary to the protocol of the National Association of l\/ledical Examiners. Id. at ii 48.

 

1Plaintiff alleges that Roderius’s cause of death was sepsis due to bacterial purulent pneumonia
with abscess formation Record Document 1, ii 18.

9

3. Conclusions regarding Roderius’s pneumonia

 

At trial, Traylor testified that Roderius was immunized against pneumonia and that the
“vaccine would have had to have been bad” in order for him to succumb to complications of
pneumonia. Id. at ii 49. Plaintiff counters that Roderius had only received one dose of the three-
dose Prevnar-13 vaccine schedule and that no medical literature establishes that this would cause
Roderius to be immunized against pneumonia. Ia’. at iis 49-50. Traylor also testified that the
pneumonia in Roderius’s lung tissue was “early” because it was in his bronchial tubes and had not
consolidated in the lobes of his lungs. Id. at ii 51. Plaintiff disagrees with this conclusion, arguing
that bronchial pneumonia is more common in the very young than lobar pneumonia and that it can
cause sepsis in infants. Ia’. Plaintiff argues that the lack of consolidation in the lobes of Roderius’s
lungs does not mean that the bronchial pneumonia was not severe. Id.

4. Conclusions regarding cerebral edema

 

According to Plaintiff, Traylor’s autopsy report stated that Roderius’s death was a
homicide based on a finding of cerebral edema without herniation, which he claimed is a side
effect of suffocation. Id. at ii 37. Plaintiff avers that this assertion is “wildly inconsistent” with
medical literature and that cerebral edema is not a side effect of suffocation. Id.

5. _B@

Plaintiff alleges that Traylor was operating under “confirmation bias” because he began his
investigation with preconceived theories and focused on evidence that supported theories to which
he had already ascribed Id. at ii 40. According to Plaintiff, accepted procedures in the field of
forensic medicine require a forensic scientist to approach an investigation with no preconceived
ideas and to reserve judgment until all of the evidence has been gathered ]a’. at iis 40 & 42. Plaintiff

argues that Traylor operated with deliberate indifference to those professional standards of

10

practice. Id. at ii 40. Plaintiff also states that Traylor admitted to actual bias when he stated that he
conducted the autopsy with the idea that he needed to exclude homicide as a cause of death. Id. at
ii 41.

6. Failure to preserve tissue samples

 

Plaintiff alleges that Traylor failed to preserve tissue samples and that this prevented
Plaintiff from being able to conduct independent testing and prove that the injury occurred hours
or days before his death instead of at the time of death. Icl. at ii 54. Plaintiff argues that this failure
to preserve samples represents a fundamental violation of the standard protocol in post-mortem
examinations, especially in pediatric post-mortems. Id.

7. Traylor’s testimony at trial

Plaintiff states that law enforcement relied almost exclusively on the opinions of Thoma
and Traylor during the investigation and prosecution Id. at ii 39. When Plaintiff told officers that
he did not hit, abuse, or kill his son, the arresting officer told Plaintiff that his statement was
inconsistent with the coroner’s finding that Roderius had been suffocated. Ia’. Plaintiff asserts that
Traylor’s testimony at trial was the only evidence presented by the state that Plaintiff had an intent
to kill Roderius. Id. at il 5 5. Traylor testified that he was sure someone smothered the baby and
that he was the “only voice for the victim.” Ia'. at ii 56.

C. Absolute Immunity

1. Absolute immunity for trial testimony

 

Traylor argues that he is entitled to absolute or qualified immunity from all of the above
claims. He appears to conflate the two concepts, at one point stating that he is “entitled to immunity
based upon his performance of such official duties” without specifying whether he is referring to

absolute or qualified immunity. Record Document 26-1, p. 11. Traylor explicitly argues, and

ll

Plaintiff admits, that he is entitled to absolute immunity for his testimony during Plaintiff’ s trial.
Id; Record Document 38, p. 5 n.15. Traylor is correct; he is absolutely immune from Plaintiff s
allegations regarding any statements he made during trial, including his statement that he was the
only voice for the victim. Briscoe v. LaHue, 460 U.S. 325, 345 (1983); see Record Document 1, ii
56.

ln Briscoe v. LaHue, the Supreme Court held that the same rationale that established
absolute immunity for judges and prosecutors applies to trial witnesses 460 U.S. at 345. The Court
found that there was no evidence that the drafters of the statute that became § 1983 intended it to
abrogate witness immunity found at common law. Id. at 339. The Fifth Circuit has also recognized
the “well-established” rule that witnesses have absolute immunity for their testimony at trial.
Castellano v. Fragozo, 352 F.3d 939, 958 (5th Cir. 2003). Plaintiff’ s claims against Traylor for his
testimony at Plaintiffs criminal trial are hereby DISMISSED WITH PREJUDICE. The Court
notes that although Traylor is absolutely immune from liability for his trial testimony, this absolute
immunity does not provide him with protection from liability for his pre-testimonial investigative
activities Keko v. Hz`ngle, 318 F.3d 639, 644 (5th Cir. 2003).

2. Absolute immunity for all other claims

To the extent that Traylor attempts to argue that he is absolutely immune from the
remainder of Plaintiff’s allegations he is not entitled to such immunity. Traylor states that, “[a]
government official is entitled to absolute immunity for any type of remedy in a suit by a person
who claims that Federal rights have been violated.” Record Document 26-1, p. 10. This statement
is inherently untrue and again contradicts the language of § 1983 itself. See 42 U.S.C. § 1983
(proyiding a cause of action for those whose federal rights have been violated by a state actor

operating under color of state law). Traylor references the absolute immunity that applies to

12

witnesses, judges, legislators and prosecutors in his motion to dismiss, but fails to provide any
legal authority showing that he is entitled to absolute immunity for his status as a private forensic
pathologist who contracted with the Coroner’s Office to perform an autopsy. Record Document
26-1, pp. 10~12. This Court finds no grounds for extending absolute immunity to Traylor for his
actions on behalf of the Coroner’s Office in this case. See Butz v. Economou, 438 U.S. 478, 507
(1978) (stating that absolute immunity is reserved for “exceptional situations”); Forrester v.
th'te, 484 U.S. 219, 224 (1988) (noting that the Supreme Court has generally been “quite sparing”
in its recognition of claims to absolute official immunity). As such, Traylor is not entitled to
absolute immunity from Plaintiff s assertions regarding his autopsy of Roderius’s body.
D. Qualified Immunity

Traylor also raises qualified immunity as a defense to Plaintiff’ s § 1983 claims against him
in his individual capacity. Record Document 26-1, p. 12. lt is well established that “government
officials performing discretionary functions generally are shielded from liability for civil damages
insofar as their conduct does not violate clearly established statutory or constitutional rights of
which a reasonable person would have known.” Harlow, 457 U.S. at 818. Although Traylor is a
private physician who contracted with the Caddo Parish Coroner’s Office to perform Roderius’s
autopsy, he is still entitled to assert qualified immunity. See Brewer v. Hayne, 860 F.3d 819, 824
(5th Cir. 2017) (stating that defendants who were forensic consultants in a criminal investigation
were entitled to assert qualified immunity). Plaintiff argues that Traylor is not entitled to qualified
immunity because Plaintiff’s constitutional rights to a fair trial, equal protection, and due process

are well-established Record Document 38, p. 7.

13

1. Qualified immunity standard

Once qualified immunity has been raised by a defendant, the burden is then upon the
plaintiff to demonstrate the inapplicability of the defense. McCZendon v. Cily of Columbz'a, 305
F.3d 314, 323 (5th Cir. 2002) (en banc). Qualified immunity is “immunity from suit rather than a
mere defense to liability.” Id. Accordingly, the issue of whether qualified immunity applies should
be resolved at the earliest possible stage in the litigation Porter v. Epps, 659 F.3d 440, 445 (5th
Cir. 2011). Resolying the issue early serves to protect officials from unwarranted liability and
“costly, time-consuming, and intrusive” pre-trial discovery. Backe v. LeBlanc, 691 F.3d 645, 648
(5th Cir. 2012).

The defense of qualified immunity involves a two-part inquiry: (1) whether the facts
alleged or shown by the plaintiff demonstrate a violation of a constitutional right, and (2) whether
that right was “clearly established” at the time of the defendant’s alleged misconduct Harlow, 457
U.S. at 818. “The constitutional right must be sufficiently clear to put a reasonable officer on notice
that certain conduct violates that right.” Sanchez v. Swyden, 139 F.3d 464, 466 (5th Cir. 1998). A
public official may assert the defense of qualified immunity even though a plaintiffs civil rights
have been violated, provided that the official’s conduct was objectively reasonable ]a'. at 467. The
standard of “objective reasonableness” ensures that officers are on notice that their conduct is
unlawful before they are subjected to a lawsuit. Pearson v. Callahcm, 555 U.S. 223, 244 (2009).
Whether the actions of the official are objectively reasonable turns on the circumstances
confronting the official as well as “clearly established law” in effect at the time of the official’s
conduct. Id. at 243. “The subjective intent of the officer is irrelevant, and the officer’s knowledge

of the law need not rise to the level of a ‘constitutional scholar.”’ Sanchez, 139 F.3d at 467 (citing

14

Harlow, 457 U.S. at 815_17). A court may begin its analysis of qualified immunity with either
prong. Gl`bson v. Kz`lpaz‘rz`ck, 773 F.3d 661, 666 (5th Cir. 2014).

2. Application of qualified immunity standard

The Court finds that a dismissal of Plaintiff’s claims against Traylor based on qualified
immunity is not appropriate at this stage in the litigation As more fully discussed below, a
government official who merely performs a negligent autopsy is entitled to qualified immunity,
but an official who creates a “misleading or scientifically inaccurate” report violates a criminal
defendant’s due process right to be free from false or fabricated evidence. Brown v. ]l/Iiller, 519
F.3d 231, 237 (5th Cir. 2008). The Court finds that Plaintiff, at this stage of the proceedings has
provided enough facts to state a plausible claim that the autopsy report Traylor prepared was
misleading and scientifically inaccurate, in violation of Plaintiff s due process rights that were
well-established when the violation occurred The Court also finds that Plaintiff is not entitled to
relief for his allegation that Traylor violated his due process rights by failing to preserve tissue
samples which will be addressed first.

a. Faz`lure to preserve tissue samples

Plaintiff alleges that Traylor failed to preserve tissue samples from Roderius’s body in
violation of the standard protocol in pediatric post-mortems. Record Document l, ii 54. According
to Plaintiff, this failure to preserve the tissue samples violated his right to due process because he
was unable to conduct independent testing and “prove that the injury occurred hours or days before
[Roderius’s] death, and not at the time of death.” Ia’. If Plaintiffs assertions are true, Traylor’s
failure to preserve potentially helpful evidence was certainly unfortunate for Plaintiff However,
Plaintiff provides no factual details regarding this assertion that could allow the Court to draw a

reasonable inference that Traylor is liable for the misconduct alleged See ]qbal, 556 U.S. at 678.

15

Furthermore, Plaintiff provides the Court with no statutes or jurisprudence showing that a person
conducting an autopsy has an affirmative duty to preserve tissue samples or that he possessed a
clearly established due process right to have these tissue samples preserved in his criminal case.
Nor can the Court find any authority supporting his assertions in this area.

ln Arizona v. Youngblood, the Supreme Court held that the failure to preserve potentially
useful evidence did not constitute a denial of due process where the criminal defendant could not
show bad faith on the part of the police. 488 U.S. 51, 58 (1988). The Court found that bad faith
should be required to prove a due process violation When the state fails to preserve evidence “of
which no more can be said than that it could have been subjected to tests the results of which
might have exonerated the defendant.” Id. at 57. This is exactly the type of evidence Plaintiff
accuses Traylor of failing to preserve. Plaintiff has not alleged that Traylor, acting on behalf of the
state, failed to preserve the tissue samples in bad faith. Therefore, he has not alleged a due process
violation Plaintiff s claim against Traylor for his alleged failure to preserve tissue samples is
DISMISSED WITH PREJUDICE.

b. Autopsy and/lutopsy Report

The majority of Plaintiff’s allegations against Traylor are based on the autopsy he
performed on Roderius’s body and the conclusions he drew from that autopsy. Plaintiff states that
Traylor’s biases led him to believe that Roderius’s death was a homicide before he began the
autopsy and that these biases prevented him from conducting the autopsy in a scientifically sound
manner. Record Document 1, ils 40 & 42. To support this argument, Plaintiff points to several
errors he asserts that Traylor made during the autopsy. These errors outlined in more detail earlier
in this ruling, include failing to order tests or take tissue samples that would have provided more

information about the cause and timing of death (Id. at iis 35-36), making claims and drawing

16

conclusions that were not supported by medical science (Id. at iis 37, 46~47, & 49-51), and failing
to follow professional standards of practice (Id. at iis 41-42, 48, & 54). To evaluate whether
Traylor is shielded from liability for these actions under the doctrine of qualified immunity, the
Court must evaluate 1) whether the facts alleged by Plaintiff show that Traylor violated his
constitutional rights and 2) whether those rights were clearly established at the time of the alleged
misconduct Harlow, 457 U.S. at 818.
z`. Plaintiff has no right to be free H'om a negligently performed autopsy

Coroners generally enjoy qualified immunity when acting within the scope of their duties
Lawyer v. Kernodle, 721 F.2d 632, 635 (8th Cir. 1983). Even a coroner who performs a negligent
autopsy does not violate a criminal defendant’s clearly established constitutional rights [cl. at 636;
Galbraz`z‘h v. Cly. of Santa Clara, 99-20887 SW, 2000 WL 1793164 at *2 (N.D. Cal. July 19, 2000),
rev ’a’ on other grounds 307 F.3d 1119 (9th Cir. 2002). Plaintiff has failed to provide the Court
with any authority showing that a criminal defendant’s right to a non-negligently performed
autopsy is clearly established under federal law. Gall)ruz`th, 2001 WL 1793164 at *2.

ln addition, the Fifth Circuit has held that negligent forensic work in a criminal case will
not defeat a claim of qualified immunity Brewer, 860 F.3d at 825. ln Brewer v_ Hayne, the Fifth
Circuit upheld a grant of summary judgment in favor of two forensic consultants who provided
information in the plaintiffs’ criminal investigations that was later revealed to be baseless Ia'.
Defendants Hayne, a private pathologist who performed autopsies for the State of l\/lississippi, and
West, a dentist and forensic odontologist with whom Hayne consulted, concluded in two separate
murder investigations that bite marks found on the bodies of the victims matched teeth patterns

attributable to the plaintiffs Icl. at 821-22. The plaintiffs Brewer and Brooks, were convicted of

17

murder but their convictions were later vacated based on new evidence. Id. Brewer and Brooks
sued Hayne and West under § 1983. Id. at 821.

The Fifth Circuit found that the plaintiffs presented sufficient evidence to show that the
defendants were negligent in their forensic analysis but had not shown that the defendants had an
intent to fabricate evidence, which would constitute a due process violation Id. at 825. The court
held that negligence alone would not defeat qualified immunity and that Hayne and West were
entitled to qualified immunity for their potentially negligent and inaccurate medical conclusions
Id. Thus, to the extent that Plaintiff seeks to impose liability on Traylor for a merely negligent
autopsy, qualified immunity prevents him from doing so.

ii. Plaintiff has a right to be free from the deliberate or knowing creation of
misleading and scientifically inaccurate evidence

1n his opposition to the motion to dismiss Plaintiff alleges that Traylor violated his due
process right to be free from fabricated evidence. Record Document 38, p. 7. Plaintiff then
reiterates his assertions that Traylor approached Roderius’s autopsy with preconceived theories
based on race and racism, that he ignored medical science, and that the autopsy constituted
manufactured evidence. Id. at 8. Plaintiff references the Fifth Circuit’s decision in Castellano v.
Fragozo, 352 F.3d at 959~60, to support his allegation that Traylor violated his constitutional
rights Id. ln Castellano, the Fifth Circuit acknowledged that a state violates a criminal defendant’s
right to a fair trial when it manufactures evidence and knowingly uses that evidence, along with
perjured testimony, to obtain a wrongful conviction 352 F.3d at 942. The court stated, “the heart
of Castellano’s claim is that the prosecution obtained his arrest and conviction by use of
manufactured evidence and perjured testimony.” Id. at 959-60. Plaintiff avers that this statement

reflects the heart of his claim as well. Record Document 38, p. 8.

18

ln Brown v. Miller, 519 F.3d 231, 237 (5th Cir. 2008), the Fifth Circuit held that a criminal
defendant had a due process right to be free from “the deliberate or knowing creation of a
misleading and scientifically inaccurate serology report.” Brown was exonerated through DNA
evidence twenty years after he was convicted of rape and sentenced to life in prison Id. at 234.
Brown then sued the city of Covington, Louisiana, and several of its officers for alleged
misconduct during the investigation and prosecution of his criminal case. ld. Miller, a laboratory
technician, had performed a test on blood samples collected from Brown and compared the
antigens in Brown’s blood with the antigens found in a mixture of blood and semen taken from
the minipad and underwear of the victim. Id_ Miller alleged that the results of this test were
sufficient to identify Brown as the rapist and subsequently gave “verbal confirmation” of a positive
match to a police officer. Id. at 235. This verbal continuation led to Brown’s arrest. Id. l\/liller later
produced a written report containing conclusions that Brown claimed to be scientifically
inaccurate. Id. The minipad was re-tested in 2003 and it was revealed that Brown could not have
been the donor of the semen Id.

Brown filed a § 1983 suit, arguing, among other things that Miller deprived him of his
right to a fair trial and due process of law. Id. Brown alleged that l\/liller either 1) intentionally
failed to conduct additional, commonly used tests that would have made the identification more
specific and accurate and would have likely excluded Brown as the donor, or 2) conducted those
tests and concealed the exculpatory results Id. Brown alleged that l\/liller’s report did not have any
scientific basis that he grossly overstated the laboratory results violated standard procedures for
analyzing blood-semen stains and that all of these combined to create a “misleading and materially

inaccurate inculpatory serology report.” Id. at 237.

19

The Fif`th Circuit found that the district court did not err in denying Miller’s motion to
dismiss based on qualified immunity Id. at 238. The court stated that “the deliberate or knowing
creation of a misleading and scientifically inaccurate serology report amounts to a violation of a
defendant’s due process rights and that a reasonable laboratory technician in 1984 would have
understood that those actions violated those rights.” Id. at 237. While the direct holding of Brown
references actions that are deliberate or knowing, the rest of the opinion is unclear about the extent
to which the creation of false evidence must be intentional to constitute a due process violation
The court compared Brown’s claims that l\/liller knew he should have reported that the lab results
were inconclusive to the violation of due process rights that occurs when the government obtains
a conviction with perjured testimony Id. The court found that “a false or scientifically inaccurate
report is equivalent to any other type of false evidence created by investigators.” Id. The court also
stated that “the right of criminal defendants to be free from false or fabricated evidence was well
settled by 1959 or earlier.” Id. This Court finds that in the instant case, Plaintiff possessed a due
process right to be free from “the deliberate or knowing creation” of “misleading and scientifically
inaccurate” evidence and that a reasonable forensic pathologist performing an autopsy for the state
in 2016 would have been aware of such a right. See id. The Court must now determine whether
Plaintiff has stated a plausible claim that Traylor violated his right to be free from such evidence.

iii. Recent jurisprudence on the right to be free from false or scientifically
inaccurate evidence

The Fifth Circuit’s recent treatment of a defendant’s right to be free from the deliberate or
knowing use of misleading and scientifically inaccurate evidence is helpful in determining whether
Plaintiff has provided enough facts to survive a motion to dismiss Nine years after Brown, the
Fifth Circuit declined to reach the same result in Hill y. Gressert, 705 Fed. Appx. 219, 222 (5th

Cir. 2017). ln Hill, a defendant who was convicted of rape and later exonerated sued the law

20

enforcement officers who handled his criminal investigation Id. at 220. One of the defendants to
Hill’s suit was Waguespack, a criminalist who tested the rape victim’s underwear for semen, hair,
and blood, which he reported were not present. ]d. Thirteen years later, DNA testing of semen
taken from the underwear established Hill’s innocence Id. Hill alleged that Waguespack either 1)
knowingly or recklessly failed to conduct serological testing on the underwear to detect the
presence of seminal fluid and then falsely reported that no seminal fluid was present or 2)
conducted such testing and misreported the results Id. at 221. At oral argument, Hill pointed to
Brown v. Miller as providing the “clearly established law” for his case. Id. at 222. The Fifth Circuit,
however, distinguished its holding in Brown from Hill’s case. Id. The court found that unlike the
present case, the defendants in Brown had a known suspect in mind, tested the victim’s DNA
samples against the suspect’s samples found the results either exculpatory or inconclusive, and
then lied and claimed the results were a match. Id. The court stated that Brown was “quite a
distance from even the worst of the allegations against Waguespack.” Id. The Fifth Circuit held
that the failure to test for the presence of semen did not violate Hill’s clearly established
constitutional rights and therefore Waguespack was entitled to qualified immunity Id.

In Dean v. Harris Cty., H-13-00073, 2013 WL 5214351 at *7 (S.D. Tex. Sept. 17, 2013),
a Southern District of Texas district court found that the plaintiff had presented well-pleaded facts
to support a claim of falsification of evidence. ln that case, the plaintiff, Dean, was tried twice for
the murder of his wife, but the murder charges were dismissed during his second trial. ld. at *3.
Dean filed a § 1983 suit that included allegations that Phatak, who performed the autopsy of Dean’ s
wife, falsified the autopsy report, intentionally allowed one of the police officers investigating the
case to bias the autopsy and death investigation, and prematurely eliminated a manner-of-death

classification Id. Dean alleged that Phatak’s actions contributed to his indictment and murder

21

trials in violation of his due process rights Id. Dean’ s specific allegations were that a police officer
who was investigating the case attended the victim’s autopsy and shared his beliefs regarding her
cause of death, including his belief that Dean killed her, which influenced Phatak’s conclusions
Id. at *2. Dean also alleged that Phatak allowed the officer to examine the gunshot wound and
determine the cause of an imprint near the gunshot wound Id. Dean asserted that Phatak falsified
his autopsy report to categorize the victim’s death as a homicide. Id. Phatak filed a motion to
dismiss arguing that Dean merely alleged that he “negligently conducted an improper death
investigation,” which did not violate Dean’s due process rights Id. at *3. The district court found
that Dean presented several well-pleaded allegations that went beyond legal conclusions showing
that his due process right to be free from false evidence was violated Id. at *7. The court denied
Phatak’s motion to dismiss Dean’s suit. Id. at *8. Dean’s allegations in this matter included claims
that Phatak disregarded a significant amount of evidence that indicated the victim had committed
suicide. Id. at "‘6. These allegations are similar to Plaintiff s claims that Traylor ignored signs that
Roderius died of sepsis and falsely categorized his cause of death as a homicide based on his
biases.
iv. Dismissal ofPlaintiff’s autopsy-related claims is not warranted at this stage

The limited jurisprudence located by the Court leaves unanswered several questions as to
whether qualified immunity applies to the actions of Traylor as alleged by Plaintiff. First, the
jurisprudence located by the Court is unclear as to whether deceitful intent by the defendant is
necessary to constitute a due process violation The parties have not briefed this issue. Second, the
jurisprudence is unclear as to whether that intent is judged on a subjective or objective basis Stated

another way, is it necessary that the defendant has the actual intent to put forth false evidence or

22

would a reckless disregard for the accepted scientific method be sufficient to prove that intent?
The parties have not briefed this issue either.

The case law examined by the Court answers these two questions only with an illustrative
spectrum of actions by the different defendants On one end of the spectrum is forensic work that
is merely negligent, which the Fifth Circuit has established is covered by qualified immunity See
Brewer, 860 F.3d at 825; Hill, 705 Fed. Appx. at 222. On the other end of the spectrum is the
intentional fabrication or manufacture of false evidence through forensic work, which is a clear
due process violation Castellano, 352 F.3d at 942 (“We hold that a state’s manufacturing of
evidence and knowing use of that evidence along with perjured testimony to obtain a wrongful
conviction deprives a defendant of his long recognized right to a fair trial secured by the Due
Process Clause . . . .”). The right of a criminal defendant to be free from “the deliberate or knowing
creation” of “misleading and scientifically inaccurate” evidence, as established in Brown, exists
somewhere in between the two ends of this spectrum Brown, 519 F.3d at 23 7. ln other words
Castellano involved the creation of “evidence” from whole cloth, whereas forensic evidence
actually existed in Brown, but the defendant reported misleading and unsupported results of the
tests he performed The case law on this issue does not establish, nor can this Court determine, a
clear dividing line between what conduct would and would not constitute a due process violation
on the part of a state employee performing forensic work in a criminal case.

As discussed above, a key question in determining whether a defendant’s actions constitute
a due process violation is whether the Court examines the actions of the person performing the
forensic work from a subjective or objective standard Again, the case law does not answer this
question directly but instead provides only an illustrative spectrum of actions by different

defendants Brown suggests that a state actor could deliberately or knowingly create “misleading

23

and scientifically inaccurate” evidence by performing forensic work in a manner she must have
known to be incorrect, substandard, or grossly negligent and drawing conclusions that are not
supported See id. Brown found that the defendant was not entitled to qualified immunity from the
plaintiff s claim that he “overstated the results of the blood tests he conducted, effectively
fabricating evidence by overstating his results and putting forward misleading scientific
conclusions.” Id. ln Brewer, on the other hand, the Fifth Circuit held that no constitutional violation
occurred because the plaintiffs’ evidence was not suggestive of “an intention to fabricate.” 860
F.3d at 825. The court found that the plaintiffs’ evidence showed that the defendants “were
mistaken in their conclusions or methodologies but no more.” [d These holdings suggest that it
is the actor’s mindset or intent that determines whether a due process right has been violated How
the intent of the actor is proven in cases such as the one at hand is unresolved

At this stage, the Court lacks sufficient information to determine where Plaintiff’s
allegations fall on this spectrum and whether his due process rights were violated by Traylor’s
actions This uncertainty is compounded by the failure of both parties to sufficiently address these
issues in their briefs Some of Plaintiff’s allegations accuse Traylor of reaching conclusions that
Traylor knew to be false. See Record Document l, iis 37, 44, 47, 49, & 51. Plaintiff makes other
allegations that Traylor performed an incompetent autopsy and failed to follow basic procedures
for autopsies such that his actions were obviously deficient as to scientific methodology See id at
is 35, 36, & 48. Thus Plaintiff seems to argue that some of Traylor’s expressed opinions were
subjectively false, while others were objectively false. Yet, Traylor’s motion to dismiss does not
devote much space to addressing Plaintiff s claims about the autopsy and autopsy report Traylor
cites Brewer for the proposition that negligence alone cannot defeat qualified immunity and states

“allegations that the Plaintiff’ s expert pathologist disagreed with the opinions of Dr. Traylor does

24

not lead to an inference of intentional fabrication.” Record Document 26, p. 12. Traylor does not
respond to any of Plaintiff’ s specific allegations regarding the autopsy or autopsy report. This
portion of the brief also contains a confusingly incomplete sentence that states “the allegations
contained in this [c]omplaint regarding the report and testimony of Dr. Traylor are based on, rather
than specific facts that would give an inference of intentional fabrication.” Id. This incomplete
sentence leaves the Court to guess upon what Traylor alleges Plaintiffs assertions are based, an
important piece of Traylor’s defense. Plaintiff’ s opposition to the motion to dismiss fares no better.
Plaintiff provides little to no argument establishing why he should be allowed to maintain his claim
that Traylor fabricated evidence that was used against him except to say that such a right exists
and that Traylor violated it through the autopsy Record Document 38, p. 7. Despite the
shortcomings in Plaintiff s brief, the Court will not dismiss his claims against Traylor at this time.

The Court finds that Plaintiff has sufficiently alleged facts that, taken in the light most
favorable to him, establish a plausible claim that Traylor deliberately or knowingly created
“misleading and scientifically inaccurate” evidence when he performed the autopsy of Roderius’s
body and prepared the autopsy report. Brown, 519 F.3d at 237. lf all of Plaintiff’s allegations are
true, Traylor knew that the manner in which he performed the autopsy was deficient and that the
autopsy report was “misleading and scientifically inaccurate” evidence, which could establish a
due process violation See id Therefore, the Court finds a dismissal under Rule 12(b)(6) to be
inappropriate at this stage of the litigation, and Traylor’s motion is DENIED as to Plaintiff’ s
claims regarding the autopsy and autopsy report.

E. State Law Claims
Plaintiff brings state tort claims for intentional infliction of emotional distress and tortious

interference in a parent-child relationship against all Defendants including Traylor. Record

25

Document l, iis 103-106. Plaintiff fails to identify which actions by Defendants gave rise to these
allegations and instead states that “Defendants by their extreme and outrageous conduct,
intentionally or recklessly caused emotional distress to Plaintiffs” and that “[a]s a result [of
Defendants’ actions], Plaintiffs suffered the loss of the ability to function in a normal, mutually
supportive parent-child relationship with each other.” ld. at iis 104 & 106.

1. lntentional Infliction of Emotional Distress

 

Because Plaintiff fails to identify any specific actions taken by Traylor that gave rise to this
tort, the Court is required to evaluate whether any of Traylor’s actions in this case could support
such a claim. ln order to recover for intentional infliction of emotional distress in Louisiana, a
plaintiff must establish (1) that the conduct of the defendant was extreme and outrageous (2) that
the emotional distress suffered by the plaintiff was severe; and (3) that the defendant desired to
inflict severe emotional distress or knew that severe emotional distress would be certain or
substantially certain to result from his conduct. Sal)re Indus., Inc. v. Module X Sols., LLC, 15-
2501, 2017 WL 4183070, at *3 (W.D. La. Sept. 19, 2017) (quoting White v. Monsanto Co., 585
So. 2d 1205, 1209 (La. 1991)). The conduct at issue must be “so outrageous in character, and so
extreme in degree, as to go beyond all possible bounds of decency . . . .” Id. The Court finds that
none of Plaintiff’ s allegations against Traylor can support a claim for intentional infliction of
emotional distress except for Plaintiff s contentions regarding the autopsy and autopsy report

Louisiana law provides coroners and their support staff2 with limited statutory immunity

l. (1) Liability shall not be imposed on an elected coroner or his support staff based

upon the exercise or performance or the failure to exercise or perform their

policymaking or discretionary acts when such acts are within the course and scope
of their lawful powers and duties

 

2 The Court considers Traylor to be a part of the Coroner’s support staff that is entitled to this
immunity

26

(2) The provisions of Paragraph (1) of this Subsection are not applicable to any of

the following:

(a) To acts or omissions which are not reasonably related to the legitimate
governmental objective for which the policymaking or discretionary power
exists or

(b) To acts or omissions which constitute criminal, fraudulent, malicious
intentional, willful, outrageous reckless or flagrant misconduct

(3) The legislature finds and states that the purpose of this Subsection is not to

reestablish any immunity based on the status of sovereignty but rather to clarify the

substantive content and parameters of application of such legislatively created

codal articles and laws and also to assist in the implementation of Article ll of the

Constitution of Louisiana.

La. Stat. Ann § 13:5713(1).

The law requires a coroner to view a body or conduct an investigation in cases involving,
inter alia, “[s]uspicious unexpected, or unusual deaths[,] . . . [d]eaths due to unknown or obscure
causes or in any unusual manner[,] . . . [d]eaths due to a suspected suicide or homicide[,] . . . [and]
[d]eaths due to . . . suffocation[] or smothering.” Id. at § 13:5713(A)(1), (3), (5), & (9). When there
is a “reasonable probability that the violation of a criminal statute has contributed to the deat ,” a
coroner must perform an autopsy Id. at § 13:5713(B)(1). However, the immunity does not apply
to “acts or omissions which constitute criminal, fraudulent, malicious intentional, willful,
outrageous reckless or flagrant misconduct.” Id. at § 13:5713(1)(2)(b).

The Court finds that Plaintiff s intentional infliction of emotional distress claim should
survive the instant motion to dismiss because the same facts provided by Plaintiff establishing a
plausible claim that Traylor intentionally created misleading or scientifically inaccurate evidence
also establish a plausible claim that Traylor committed “criminal, fraudulent, malicious
intentional, willful, outrageous reckless or flagrant misconduct” during his investigation into
Roderius’s death. Ia’. If Traylor did commit such misconduct, such actions would fall outside of

the scope of the immunity for coroners found in § 13 :5713(1). Furthermore, such misconduct could

meet the elements of an action for intentional infliction of emotional distress The Court finds it

27

inappropriate to dismiss this cause of action at this stage. Traylor’s motion to dismiss is therefore
DENIED as to Plaintiff s claim for intentional infliction of emotional distress regarding the
autopsy and autopsy report

2. Tortious lnterference with the Parent-Child Relationship

Plaintiff asserts a claim of tortious interference with the parent-child relationship against
all Defendants including Traylor. Record Document l, iis 105-106. This cause of action fails
because “tortious interference with the parent-child relationship” is not recognized as a tort in
Louisiana jurisprudence At least one Louisiana court has considered issues relating to interference
in a parent-child relationship in the context of family law and custody disputes but not in a tort
context See Pulley v. Pulley, 587 So. 2d 116, 120 (La. App. 2 Cir. 1991). Because he does not
allege a tort recognized under Louisiana law, Plaintiffs claim against Traylor for tortious
interference with the parent-child relationship is DISMISSED WITH PRE.]UDICE.

F. Khasiah Crawford’s Claims

Plaintiff also named Khasiah Crawford (“Khasiah”), his minor child, as a plaintiff in this
action Record Document l, p. l. Traylor does not address her claims in his motion to dismiss
However, because Khasiah asserts no causes of action independent of her father’s causes of action,
the Court will address them now. As explained in the Court’s previous ruling, Khasiah is not a
proper plaintiff to this case. See Record Document 48, pp. 42»44. Khasiah’s action fails for both
procedural and substantive reasons Procedurally, Plaintiff has no standing to assert any legal
action on behalf of his illegitimate3 daughter because he has failed to qualify as her tutor under

state law. Id. at 43. Substantiyely, Khasiah’s allegations cannot survive under § 1983 or under state

 

3 Plaintiff s complaint states that he had Khasiah with a former girlfriend Record Document 1, ii
5 7.

28

tort law because the alleged acts were committed against Plaintiff Rodricus Crawford, not Khasiah
Crawford Plaintiff does not allege that Defendants violated the constitutional rights of Khasiah,
so she cannot assert any action under § 1983. Larpenter, 369 F.3d at 482 (holding that to establish
liability under § 1983, there must be a deprivation of a right secured by federal law). Therefore,
Khasiah’s § 1983 action cannot survive the instant motion to dismiss

As to Khasiah’s state law actions the reasons listed above as to why Plaintiff cannot
maintain his cause of action for tortious interference with the parent-child relationship against
Traylor also prevents Khasiah from maintaining the same action Neither can Khasiah assert a
claim of intentional infliction of emotional distress against Traylor. The facts set forth in the
complaint do not establish that Khasiah suffered “severe emotional distress” that could meet the
elements of such a claim under Louisiana jurisprudence See White, 585 So. 2d at 1209. The only
reference the complaint makes to Khasiah’s emotional state is to say that she and Plaintiff “suffered
the loss of the ability to function in a normal, mutually supportive parent-child relationship with
each other.” Record Document 1, ii 106. The Court does not doubt that her father’s incarceration
affected Khasiah emotionally Yet, the complaint does not supply facts that, if true, would support
this cause of action There are no facts showing that any of Traylor’s conduct was directed towards
Khasiah or that Traylor intended such conduct to cause her any emotional distress White, 585 So.
2d at 1209. Khasiah’s intentional infliction of emotional distress claim against Traylor cannot
Survive the instant motion to dismiss Therefore, all of Khasiah’s claims against Traylor are
DISMISSED WITH PREJUDICE.

CONCLUSION

For the reasons discussed above,

29

The Motion to Dismiss filed by Traylor [Record Document 26] is hereby DENIED as to
Rule 12(b)(1) for lack of subject matter jurisdiction and hereby GRANTED IN PART and
DENIED IN PART as to Rule 12(b)(6) for failure to state a claim. Plaintiff’ s claims against
Traylor relating to his testimony at trial, his failure to preserve tissue samples and his alleged
tortious interference in the parent-child relationship are hereby DISMISSED WITH
PREJUDICE. As to the remainder of Plaintiff’s claims against Traylor, including his claim of
intentional infliction of emotional distress Traylor’s motion to dismiss is hereby DENIED at this
juncture

All of Khasiah Crawford’s claims against Traylor are hereby DISMISSED WITH
PREJUDICE.

The Court will issue a separate minute entry setting a status conference with the remaining

parties to determine how best to proceed with the resolution of Plaintiff’ s remaining claims

THUS DONE AND SIGNED in Shreveport, Louisiana, this £({Aday of l\/larch,

2019. >(

ELizABETI€fEBi>Pf FoorE
UNITED srArEs DISTRICT JUDGE

30

